FILED
                                                                                 Dec 14, 2022
                                                                                 08:37 AM(CT)
                                                                                  TENNESSEE
                                                                             WORKERS' COMPENSATION
                                                                                APPEALS BOARD

            TENNESSEE BUREAU OF WORKERS’ COMPENSATION
               WORKERS’ COMPENSATION APPEALS BOARD

John Dickerson Holt, III                     )   Docket No.      2020-01-0787
                                             )
v.                                           )   State File No. 108369-2019
                                             )
Quality Floor Coverings, LLC, et al.         )
                                             )
                                             )
Appeal from the Court of Workers’            )
Compensation Claims                          )
Audrey A. Headrick, Judge                    )

                                Affirmed and Remanded

This is an interlocutory appeal of a denied summary judgment motion and is the second
appeal in this case. The employer filed a motion for summary judgment in which it argued
the employee is not entitled to increased permanent disability benefits due to his
incarceration at the time his initial benefit period ended. The employee admitted he was
incarcerated at the time but stated in his responses to requests for admissions that he did
not return to work for the employer due to his work injury. In a determination on the
record, the trial court concluded that the employer’s statement of undisputed material facts
was insufficient to establish the employer was entitled to a judgment as a matter of law.
The employer has appealed. Having carefully reviewed the record, we affirm the trial
court’s decision for reasons other than those expressed in its opinion and remand the case.

Judge Meredith B. Weaver delivered the opinion of the Appeals Board in which Presiding
Judge Timothy W. Conner and Judge Pele I. Godkin joined.

Catheryne L. Grant and Taylor R. Pruitt, Brentwood, Tennessee, for the employer-
appellant, Quality Floor Coverings, LLC

John Dickerson Holt, III, Chattanooga, Tennessee, employee-appellee, pro se

                           Factual and Procedural Background

      John Dickerson Holt, III (“Employee”) injured his right index finger while working
for Quality Floor Coverings, LLC (“Employer”) on October 21, 2019. He settled his claim
and, upon expiration of the initial compensation period on July 26, 2021, requested
enhanced benefits under Tennessee Code Annotated section 50-6-207(3)(B). Thereafter,

                                             1
Employer served Employee with requests for admissions, to which Employee did not
respond for over 30 days. Employer filed a motion to have the requests deemed admitted,
and Employee subsequently responded to the requests. The trial court denied Employer’s
motion, and Employer appealed. In our opinion resolving that appeal, we held that

        Rule 36 of the Tennessee Rules of Civil Procedure is self-executing. Once a
        party files written requests for admissions in accordance with Rule 36.01,
        those statements are automatically deemed admitted thirty days after the
        requests are served unless one of three things happens: (1) the party to whom
        the request is directed timely serves a response denying the request or
        objecting to the request; (2) the party to whom the request is directed timely
        asks the trial court to lengthen the time within which a response can be served
        and that request is granted; or (3) the party to whom the request is directed
        timely serves a response or objection and the other party files a motion asking
        the trial court to determine the sufficiency of the answers or objections. If
        none of those three things happens, the statements are deemed admitted and
        are considered conclusively established unless the party to whom the
        requests were directed later moves for withdrawal or amendment of the
        admission pursuant to Rule 36.02.

Holt v. Quality Floor Coverings, LLC, No. 2020-01-0787, 2022 TN Wrk. Comp. App. Bd.
LEXIS 19, at *5-6 (Tenn. Workers’ Comp. App. Bd. May 6, 2022).

       Employee had admitted all but three of the requests, but, subsequent to the appeal,
he filed a Motion to Withdraw Admissions under Rule 36.02. Employer did not object to
Employee’s request for additional time to answer the three requests to which he did not
previously admit. However, Employer argued, and the trial court agreed, that the
remaining responses were conclusively established pursuant to Rule 36.02 of the
Tennessee Rules of Civil Procedure. 1 As such, Employee filed timely responses to the
three remaining requests for admissions. They were as follows:

        (9)     Admit you are physically able to perform your pre-injury job.

                Denied. The reason I am denying is I can’t perform my pre-injury job
                because of not being able to use my right index finger at 100%.

        (10)    Admit you were terminated by the Employer for reasons unrelated to
                your work injury.



1
  One of the facts deemed conclusively established was that Employee was incarcerated as of July 26, 2021,
the date his initial compensation period ended.
                                                    2
              Denied. The reason I am denying this is my employer wouldn’t allow
              me to work or perform light duty because of my right index finger
              injury.

       (14)   Admit you are physically able to perform your pre-injury occupation.

              Denied. The reason I am denying this is I am not able to perform [my
              pre-injury occupation] because of my right index finger injury.

        Subsequently, Employer filed a motion for summary judgment requesting that the
court conclude as a matter of law that Employee’s request for increased benefits must be
denied because Employee was incarcerated at the time his initial compensation period
ended. The statement of facts in support of Employer’s motion was silent regarding
Employee’s work status following his injury. The trial court, relying primarily on
Employee’s responses to the requests for admissions, determined Employer did not support
its motion with sufficient material facts regarding its efforts to return Employee to work or
its decision to terminate him for cause. The trial court found that, in order to assess whether
it was appropriate to award increased benefits pursuant to Tennessee Code Annotated
section 50-6-207(3)(B), the court must assess the reasonableness of both parties in
attempting to return Employee to work, and the undisputed facts provided by Employer
did not provide sufficient information for that analysis. Employer has appealed the trial
court’s denial of its motion.

                                    Standard of Review

        The grant or denial of a motion for summary judgment is a matter of law that we
review de novo with no presumption that the trial court’s conclusions are correct. See Rye
v. Women’s Care Ctr. of Memphis, MPLLC, 477 S.W.3d 235, 250 (Tenn. 2015). Thus, we
must “make a fresh determination of whether the requirements of Rule 56 of the Tennessee
Rules of Civil Procedure have been satisfied.” Id. In reviewing a trial court’s decision on
a motion for summary judgment, we are to review the evidence in a light most favorable
to the nonmoving party and draw all reasonable inferences in favor of the nonmoving party.
Lyles v. Titlemax of Tenn., Inc., No. W2017-00873-SC-WCM-WC, 2018 Tenn. LEXIS
520, at *5 (Tenn. Workers’ Comp. Panel Sept. 14, 2018). We are also mindful of our
obligation to construe the workers’ compensation statutes “fairly, impartially, and in
accordance with basic principles of statutory construction” and in a way that does not favor
either the employee or the employer. Tenn. Code Ann. § 50-6-116 (2022).

                                          Analysis

       On appeal, Employer has raised four issues, which we reorder and restate as follows:
(1) whether the trial court improperly placed a burden on Employer to establish a non-
affirmative defense in filing a motion for summary judgment; (2) whether the trial court

                                              3
erred in concluding there is a dispute of material facts; (3) whether the trial court erred in
concluding evidence of efforts by an employer to return an employee to work following a
work injury is required to defeat a claim for increased benefits; and (4) whether the trial
court erred in purportedly raising a legal argument in its order not raised by a litigant.

                                   Burden of Production

       The Tennessee Supreme Court has explained the requirements for a movant to
prevail on a motion for summary judgment:

       [W]hen the moving party does not bear the burden of proof at trial, the
       moving party may satisfy its burden of production either (1) by affirmatively
       negating an essential element of the nonmoving party’s claim or (2) by
       demonstrating that the nonmoving party’s evidence at the summary judgment
       stage is insufficient to establish the nonmoving party’s claim or defense. We
       reiterate that a moving party seeking summary judgment by attacking the
       nonmoving party’s evidence must do more than make a conclusory assertion
       that summary judgment is appropriate on this basis. Rather, Tennessee Rule
       56.03 requires the moving party to support its motion with “a separate
       concise statement of material facts as to which the moving party contends
       there is no genuine issue for trial.” Tenn. R. Civ. P. 56.03. “Each fact is to
       be set forth in a separate, numbered paragraph and supported by a specific
       citation to the record.” Id.

Rye, 477 S.W.3d at 264-65. Furthermore, as relevant to the issues presently before us on
appeal, Rule 56.04 of the Tennessee Rules of Civil Procedure provides, in pertinent part:

       Subject to the moving party’s compliance with Rule 56.03, the judgment
       sought shall be rendered forthwith if the pleadings, depositions, answers to
       interrogatories, and admissions on file, together with the affidavits, if any,
       show that there is no genuine issue as to any material fact and that the moving
       party is entitled to a judgment as a matter of law. The trial court shall state
       the legal grounds upon which the court denies or grants the motion, which
       shall be included in the order reflecting the court’s ruling.

       In this claim for enhanced benefits, the pertinent part of Tennessee Code Annotated
section 50-6-207(3)(B) states:

       If at the time the period of compensation provided by subdivision 3(A)
       ends . . ., the employee has not returned to work with any employer or has
       returned to work and is receiving wages or a salary that is less than one
       hundred percent (100%) of the wages or salary the employee received from
       the employee’s pre-injury employer . . ., the injured employee may file a

                                              4
       claim for increased benefits. If appropriate, the injured employee’s original
       award . . . shall be increased . . . .

      Also in section 207 of the statute, the legislature listed specific circumstances in
 which an employee is disqualified from receiving additional benefits. Those include
 voluntary resignation or retirement not caused by the work-related disability, an
 employee’s misconduct “connected with the employee’s employment,” or a reduction in
 wages, salary, or hours that affected fifty percent (50%) or more of all hourly employees.
 Tenn. Code Ann. § 50-6-207(3)(D)(i)-(iii).

        In a prior decision regarding permanent disability, we determined that, by including
the language “[i]f appropriate” in section 207(3)(B), “the legislature expressed its intent
that a trial court consider all relevant factors, including the circumstances of an injured
worker’s ability and/or willingness to return to work in his or her disabled state and the
reasonableness of the employer in attempting to return the injured employee to work.”
Wright v. Tennessee CVS Pharmacy, LLC, No. 2018-08-0461, 2019 TN Wrk. Comp. App.
Bd. LEXIS 72, at *12 (Tenn. Workers’ Comp. App. Bd. Oct. 31, 2019) (emphasis added).

       Employer contends the order of the trial court places a burden on Employer to
establish a non-affirmative defense in order to be successful on summary judgment.
Specifically, Employer cites the trial court’s statement that Employer had submitted a “lack
of sufficient material facts” regarding the circumstances of Employee’s termination.
Employer argues that the burden in a summary judgment motion is to negate an essential
element of the non-moving party’s claim, and as it is undisputed Employee was
incarcerated at the time his initial benefit period ceased, Employer satisfied that burden.

       Employer is correct that Employee has the burden of proof on all essential elements
of his claim. See Tenn. Code Ann. § 50-6-239(c)(6); Buchanan v. Carlex Glass Co., No.
2015-01-0012, 2015 TN Wrk. Comp. App. Bd. LEXIS 39, at *5 (Tenn. Workers’ Comp.
App. Bd. Sept. 29, 2015). However, as stated above, the moving party in a summary
judgment motion has the initial burden of production pursuant to Tennessee Rule of Civil
Procedure 56.03. It is only after the moving party meets its burden of production that the
burden shifts to the nonmoving party to provide evidence in the record establishing that
material facts remain disputed.

       The purpose of the requirements of Rule 56.03 “is to ‘assist the Court in focusing
on the crucial portions of the record’ in determining whether there is a genuine issue
requiring a trial on the merits.” Owens v. Bristol Motor Speedway, Inc, 77 S.W.3d 771,
774 (Tenn. Ct. App. 2001) (citation omitted). In Owens, the Tennessee Court of Appeals
provided the following guidance in this regard:

       [T]he statements of material facts filed by the parties on a motion for
       summary judgment are not merely superfluous abstracts of the evidence.

                                             5
        Rather, they are intended to alert the court to precisely what factual questions
        are in dispute and point the court to the specific evidence in the record that
        supports a party’s position on each of these questions. They are, in short,
        roadmaps, and without them the court should not have to proceed further,
        regardless of how readily it might be able to distill the relevant information
        from the record on its own.

Id. (internal quotation marks and citation omitted).

       In the present case, the trial court found Employer’s motion and supporting
documentation demonstrated a “lack of sufficient material facts” that would allow the court
to conclude summary judgment should be granted. We agree with the trial court that
Employer failed to meet its burden of production in this regard. Employer included no
material facts in its statement of undisputed facts relative to Employee’s employment or
lack thereof at any time after his injury or at the time his initial benefit period ended. 2
While it is undisputed that Employee was incarcerated at the time his initial benefit period
expired, there is no evidence in the record before us establishing that Employee was or was
not employed prior to his incarceration. 3 Information regarding an employee’s work status
following an injury is material and relevant to the trier of fact’s assessment of the
appropriateness of awarding or declining to award increased benefits. Consequently, we
conclude that an employee’s incarceration is but one fact to consider in a trial court’s
assessment of the appropriateness of awarding increased benefits. As such, we conclude
the motion for summary judgment was properly denied. 4

                       Role of Trial Judge in Evaluating Legal Arguments

      Employer also asserts that the trial court essentially acted as Employee’s advocate
by concluding that material facts remain in dispute. Employer asserts the onus was on
Employee, not the trial court, to respond to the motion for summary judgment by presenting
evidence of one or more disputed material facts. Given our earlier conclusion that
Employer did not meet its burden of production in accordance with Rule 56.03, it is
unnecessary to address this issue. We note, however, that the analysis of the
appropriateness of awarding increased benefits under section 207(3)(B) is an inherently

2
 There is a Request for Admission in which Employee admitted to working as of February 27, 2022, but
there is no indication in the record when that employment began.
3
  Moreover, there is no evidence in the record before us addressing whether Employee was earning wages
in some capacity while incarcerated, whether through a work-release program or otherwise. We offer no
opinion at this time concerning whether or to what extent the earning of wages while incarcerated impacts
a trial court’s assessment of the appropriateness of awarding increased benefits under section 207(3)(B).
4
  Based on our resolution of the first issue, it is unnecessary for us to address the second and third issues
stated above.
                                                     6
factual determination and, absent unusual circumstances, is not generally amenable to
summary judgment. See, e.g., Berry v. Consolidated Sys., Inc., 804 S.W.2d 445, 446
(Tenn. 1991) (“[S]ummary judgment is almost never an option in a contested workers’
compensation action. . . . By definition, . . . summary judgment does not involve fact-
finding or the weighing of evidence.”). We therefore conclude, based on the record as a
whole, that the trial court did not err in analyzing the record in its entirety, including the
“admissions on file,” in denying the motion for summary judgment.

                                        Conclusion

      For the foregoing reasons, we affirm the decision of the trial court and remand the
case. Costs on appeal are taxed to Employer.




                                              7
                    TENNESSEE BUREAU OF WORKERS’ COMPENSATION
                      WORKERS’ COMPENSATION APPEALS BOARD

John Dickerson Holt, III                              )      Docket No. 2020-01-0787
                                                      )
v.                                                    )      State File No. 108369-2019
                                                      )
Quality Floor Coverings, LLC, et al.                  )
                                                      )
                                                      )
Appeal from the Court of Workers’                     )
Compensation Claims                                   )
Audrey A. Headrick, Judge                             )

                                   CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the Appeals Board’s decision in the referenced
case was sent to the following recipients by the following methods of service on this the 14th day
of December, 2022.

 Name                              Certified   First Class   Via   Via     Sent to:
                                   Mail        Mail          Fax   Email
 Taylor R. Pruitt                                                    X     trp@feeneymurray.com
                                                                           catherynelgrant@feeneymurray.com
 John Dickerson Holt, III                                            X     johnholt3rd30@gmail.com
 Audrey A. Headrick, Judge                                           X     Via Electronic Mail
 Kenneth M. Switzer, Chief Judge                                     X     Via Electronic Mail
 Penny Shrum, Clerk, Court of                                        X     penny.patterson-shrum@tn.gov
 Workers’ Compensation Claims




Olivia Yearwood
Clerk, Workers’ Compensation Appeals Board
220 French Landing Dr., Ste. 1-B
Nashville, TN 37243
Telephone: 615-253-1606
Electronic Mail: WCAppeals.Clerk@tn.gov